968 F.2d 22
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Raymond N. SPENCE, Defendant-Appellant.
No. 91-2274.
United States Court of Appeals, Tenth Circuit.
June 19, 1992.

Before LOGAN, Circuit Judge, BARRETT, Senior Circuit Judge, and EBEL, Circuit Judge.
ORDER AND JUDGMENT*
EBEL, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   Therefore, the case is ordered submitted without oral argument.


2
In 1986, the defendant-appellant, Raymond N. Spence, was convicted of three counts of income tax evasion in violation of 26 U.S.C. § 7201.   He was sentenced to two years of incarceration and a $5,000 fine with respect to the first count.   The court suspended sentence on the second and third counts, however, and instead imposed five years of probation as to each count, to run concurrently with each other but consecutively to the two-year sentence.   This Court affirmed his conviction in 1987.


3
In 1991, the United States Probation Office filed a Petition for Probation Revocation on the grounds that the appellant had not complied with the following conditions of probation:


4
(1) To file his income tax returns according to law.


5
(2) To set up a payment plan with the Internal Revenue Service for payment of his tax liability.


6
(3) To provide verification of both these special conditions to the United States Probation Office.


7
After an evidentiary hearing, the district court revoked the appellant's probation.


8
The appellant now appeals this order.   He admits that he did not file the requisite tax returns.   However, he argues that he could not have violated the probation condition that requires him to file tax returns "according to law" because there is no law that requires a person to file a tax return or to pay income taxes.   We reject this contention because it is clearly frivolous.


9
It is not clear whether the appellant also appeals the district court's denial of his demands to have a non-lawyer represent him.   To the extent he does, we reject this claim on the ground that "[w]e have consistently held that the Sixth Amendment does not afford an accused the right to be represented by lay counsel."   United States v. Gigax, 605 F.2d 507, 517 n. 1 (10th Cir.1979).


10
For the above reasons, we AFFIRM the district court's order revoking the appellant's probation.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3